DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 09/14/2021 has been entered. Claims 1, 3-10, 12-20 remain pending in the application
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-20 are rejected under 35 U.S.C. 103 as being unpatentable by Micks(US20170131719) in view of Kobayashi(US20180225963) and Martin(US20200005060) and Nishira(US20100235035).
Regarding claim 1, Micks teaches A method for controlling an automotive vehicle, comprising:
providing a first actuator configured to control acceleration and braking of a first vehicle, a second actuator configured to control steering of the first vehicle, and a controller in communication with the first and second actuators, the controller configured to selectively control the first and second actuators in an autonomous mode along a first trajectory according to an automated driving system([0025] disclosing at least a first actuator that controls the acceleration of the vehicle and a second actuator that controls the acceleration of the vehicle. [0024]-[0025] disclosing The vehicle control system 100 “controller” that controls the vehicle automatically which is understood to mean along a first trajectory. See also [0039] disclosing controlling the driving of the vehicle along a path);
receiving, by the controller, vehicle characteristic data from a second vehicle using V2X communication([0036] disclosing V2X communication which provides location of other vehicles “vehicle characteristic data of a second vehicle);
determining, by the controller, a predicted vehicle maneuver of the second vehicle from the eye movement data and the vehicle characteristic data([0049] disclosing predicting a future motion “maneuver” of the driver’s vehicle “second vehicle based on gaze information “eye movement data” and location of the second vehicle “vehicle characteristic data”);
analyzing, by the controller, the eye movement data and the vehicle characteristic data to temporally correlate the eye movement data and the vehicle characteristic data and generate a matched dataset (Micks [0049] disclosing predicting a future motion “maneuver” of the driver’s vehicle “second vehicle based on gaze information “eye movement data” and location of the second vehicle “vehicle characteristic data”, this is interpreted as temporally correlating the eye movement data and vehicle characteristic data to generate a matched dataset that the vehicle uses to predict the second action. See also [0038] disclosing via the transceiver acquiring or sending eye movement information for processing as part of machine learning for driver intent estimation “generate matched data set”, see also [0071]-[0072] disclosing a database “dataset” that predicts future movement of the other vehicle based on a combination of velocity, acceleration and body language “gaze”).
determining, by the controller, a trajectory adjustment for the first vehicle based on the predicted vehicle maneuver of the second vehicle([0073] disclosing determining a driving path to avoid the collision based on the predicted driver intent or future driving maneuver of the other vehicle); and
automatically controlling, by the controller, the first and second actuators to implement the trajectory adjustment([0073] disclosing accelerating or steering along the collision avoidance trajectory based on the predicted other vehicle future maneuver, i.e. automatically controlling the first or second actuators) .
Micks does not teach eye movement data of a second vehicle using communication. Wherein the eye movement data is a gaze position associated with a corresponding area of a virtual grid mapped to cover a front windshield area of the second vehicle. Wherein the controller determines a start point of the predicted vehicle maneuver as a predetermined time interval prior to an initiation of the predicted vehicle maneuver as determined by a prediction model. Micks however teaches determining the eye gaze of the driver of the second vehicle ([0049] disclosing predicting a future motion “maneuver” of the driver’s vehicle “second vehicle based on gaze information “eye movement data” and location of the second vehicle “vehicle characteristic data”).
([0142] disclosing acquiring gaze information “eye movement data” from a target vehicle “second vehicle” through communication).
Micks and Kobayashi are analogous art because they are in the same field of endeavor, vehicle maneuver prediction. It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to have modified the teaching of Micks to incorporate the teaching of Kobayashi of eye movement data of a second vehicle using communication in order to predict a maneuver of the driver of the second vehicle.
Martin teaches Wherein the eye movement data is a gaze position associated with a corresponding area of a virtual grid mapped to cover a front windshield area ([0008] disclosing determining a driver’s gaze zone at a first or second portion of a windshield “virtual grid mapped over a front windshield area”).
Micks and Martin are analogous art because they are in the same field of endeavor, driver’s eye gaze determination. It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to have modified the teaching of Micks to incorporate the teaching of Martin of Wherein the eye movement data is a gaze position associated with a corresponding area of a virtual grid mapped to cover a front windshield area in order to predict intention of driver.
Nishira teaches Wherein the controller determines a start point of the predicted vehicle maneuver as a predetermined time interval prior to an initiation of the predicted ([0080]-[0081] disclosing determining time to start an operation “maneuver” from a current time until the end of evaluation period, i.e. predetermined time interval period prior to initiation of the predicted maneuver. [0081] discloses using a prediction model to evaluate the vehicle maneuver).
Micks and Nishira are analogous art because they are in the same field of endeavor, vehicle maneuver prediction. It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to have modified the teaching of Micks to incorporate the teaching of Nishira of Wherein the controller determines a start point of the predicted vehicle maneuver as a predetermined time interval prior to an initiation of the predicted vehicle maneuver as determined by a prediction model in order to predict a maneuver of the driver.

Regarding claim 3, Micks as modified by Kobayashi, Martin and Nishira teaches The method of claim 2, wherein the eye movement data includes a gaze position and a gaze duration (Micks [0067] disclosing a gaze direction “position” and a gaze direction for a period of time “duration”).

Regarding claim 6, Micks as modified by Kobayashi, Martin and Nishira teaches The method of claim 1 further comprising determining, by the controller, a prediction model status, wherein the prediction model status is whether a prediction (Micks Fig 5 disclosing the prediction component is within the driver intent component which is part of the assistance system 102 as shown in Fig 1, [0066] discloses the prediction component predicts future motion based on a database or model. It can be interpreted from the references that the prediction model is stored on the vehicle assistance “controller”).

Regarding claim 7, Micks as modified by Kobayashi, Martin and Nishira teaches The method of claim 6 further comprising accessing, by the controller via V2X communication, a remote source hosting an updated prediction model if the prediction model is not locally stored on the controller of the first vehicle(Micks [0036] disclosing sending and receiving data via V2X to an infrastructure including location and states of other vehicles “vehicle characteristic”. [0038] disclosing the transceiver may send and receive data from a server to determine actions of a driver using machine learning, this is interpreted as the prediction model not locally stored on the controller of the first vehicle).

Regarding claim 8, Micks as modified by Kobayashi, Martin and Nishira teaches The method of claim 7 further comprising transmitting, by the controller via V2X communication, the eye movement data to the remote source(Micks [0038] disclosing the transceiver may send data to a server regarding drivers eye gaze “eye movement data”).
Micks as modified by Kobayashi does not teach and the vehicle characteristic data to a remote source.
Kobayashi further discloses and the vehicle characteristic data to a remote source([0094]-[0095] disclosing sending and transmitting from all vehicles 10, which is interpreted to mean from the user vehicle as well, information including acceleration, going straight, turning “vehicle characteristics” to a remote server).
Micks as modified by Kobayashi, Martin and Nishira and Kobayashi are analogous art because they are in the same field of endeavor, vehicle maneuver prediction. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Micks as modified by Kobayashi, Martin and Nishira to incorporate the teaching of Kobayashi of a vehicle characteristic data to a remote source in order to predict the maneuver of the second vehicle and control the own vehicle to avoid collision.

Regarding claim 9, Micks as modified by Kobayashi, Martin and Nishira teaches The method of claim 1, wherein the trajectory adjustment includes one or more of a longitudinal, lateral, and speed adjustment to the first trajectory of the first vehicle (Micks [0073] disclosing accelerating or steering along the collision avoidance trajectory based on the predicted other vehicle future maneuver, i.e. automatically controlling the first or second actuators, accelerating and deceleration is a longitudinal adjustment and causes speed adjustment, steering is a lateral adjustment of the first vehicle).

Claims 10 and 16, 11, 12-15 and 17-20 are rejected for similar reasons as claims 1, 2, 6-9 respectively, see above rejection.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable by Micks(US20170131719) in view of Kobayashi(US20180225963), Martin, Nishira and Kang(US20160277911).
Regarding claim 4, Micks as modified by Kobayashi teaches The method of claim 3, wherein the vehicle characteristic data includes a vehicle speed, a vehicle acceleration of the second vehicle (Micks [0049] disclosing vehicle characteristics including acceleration of the other vehicle).
Micks as modified by Kobayashi does not teach vehicle speed and a vehicle steering wheel angle of a second vehicle.
Kobayashi discloses a vehicle speed of the second vehicle([0116] disclosing acquiring via communication the speed of another vehicle).
in order to predict the maneuver of the second vehicle and control the own vehicle to avoid collision.
Kang teaches a vehicle steering wheel angle of a second vehicle([0259] disclosing acquiring steering angle of another vehicle).
Micks as modified by Kobayashi, Martin and Nishira and Kang are analogous art because they are in the same field of endeavor, vehicle maneuver prediction. It would have been obvious to one of ordinary skill in the art to have modified the teaching of Micks as modified by Kobayashi, Martin and Nishira to incorporate the teaching of Kang of a vehicle steering wheel angle of a second vehicle in order to predict the trajectory of another vehicle and control the own vehicle to avoid collision.

Regarding claim 5, Micks as modified by Kobayashi, Martin, Nishira and Kang teaches The method of claim 4, wherein the matched dataset includes the gaze position, a duration of the gaze position, the vehicle speed, the vehicle acceleration, the vehicle steering wheel angle, and a vehicle position (Micks [0071]-[0072] disclosing a database “dataset” that predicts future movement of the other vehicle based on a combination of velocity, acceleration, body language “gaze” and location of the other vehicle).
			    Response to Arguments
Applicant's arguments filed 09/14/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to

US20190272750 teaches autonomous vehicle prediction system.
US20150232030 teaches eye gaze location on a windshield display.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD O EL SAYAH whose telephone number is (571)270-7734.  The examiner can normally be reached on M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/MOHAMAD O EL SAYAH/Examiner, Art Unit 3664B
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664